internal_revenue_service department of the treasury uil po box washington dg person to contact telephone number ceo dsr bsr 7--plr-122469-98 date mar re legend estate ssn decedent spouse ssn executor date dear this is in response to your letter dated ' ' requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations to make a qualified_terminable_interest_property qtip_election under sec_2056 of the internal_revenue_code decedent died on date survived by spouse article one of the decedent's last will and testament provided for a marital_deduction_trust that qualified under sec_2056 the income_beneficiary and a charitable_trust was the successor income_beneficiary of the trust accountant to prepare the decedent's form_706 united_states estate_tax_return return an intent to make the qtip_election with respect to property that otherwise qualified under sec_2056 for a qtip deduction on schedule m executor was unaware of the necessity to make the qtip_election on the estate_tax_return the filed return failed to manifest decedent's executor retained an spouse was sec_2001 a imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states bhi sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate will except as limited by sec_2056 be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to-the surviving_spouse but only to the extent that the interest is included in determining the value of the gross_estate sec_2056 a provides that in the case of qualified_terminable_interest_property for purposes of sec_2056 the property shall be treated as passing to the surviving_spouse and for purposes of sec_2056 a no part of the property shall be treated as passing to any person other than the surviving_spouse sec_2056 b i defines qualified_terminable_interest_property as property which passes from the decedent income_interest for life and sec_2056 in which the surviving_spouse has a qualifying to which an election under b v applies sec_2056 b v provides that an election under sec_2056 with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 election once made shall be irrevocable such an sec_20_2056_b_-7 i of the estate_tax regulations for purposes of is made on the return of tax imposed by sec_2001 or provides that the election referred to in sec_2056 b i iii and v sec_2001 i the term return of tax imposed by sec_2001 means the last estate_tax_return filed by the executor on or before the due_date of the return including extensions or the first estate_tax_return filed by the executor after the due_date if a timely return is not filed sec_20_2056_b_-7 sec_2044 provides that the value of the gross_estate will include the value of any property to which this section applies in which the decedent had a qualifying_income_interest_for_life sec_2044 says that sec_2044 applies to any property if a deduction was allowed with respect to the transfer of the property to the decedent under sec_2056 by reason of sec_2056 sec_301_9100-1 provides that the commissioner in exercising the commissioner's discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e and i h g bye sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner will use to determine whether to grant an extension of time to make the election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for sec_301_9100-3 provides extensions making certain elections of time for making elections that do not meet the requirements of sec_301 -2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will sec_301 not prejudice the interests of the government a based on the facts and representations submitted with your request we have determined that the requirements of have been satisfied qtip_election is granted until days from the date of this ruling sec_301_9100-3 therefore an extension of time to make the except as we have specifically ruled herein we express or imply no opinion as to the federal tax consequences of this transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested of the code provides that it may not be sec_6110 it used or cited as precedent sincerely signed paul f kugler paul f kugler assistant chief_counsel passthroughs and special industries enclosure copy for sec_6110 purpose
